SANBOBN, Circuit Judge.
This was an action by the administratrix of the estate of W. W. Bennett, the defendant in error, to recover damages from the St. Louis & San Francisco Bailway Company and its receivers, the plaintiffs in error, for injuries to the deceased which she alleged were caused by the negligence of the company. There was a verdict and judgment for the defendant in error. This case arose from'the same state of facts, and was tried upon the same theory of the law, as the case of Railway Co. v. Bennett (just decided by this court) 69 Fed. 525. For the reasons stated in the opinion in that case the judgment below must be reversed, and the case remanded, with directions to grant a new trial, and it is so ordered.